Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-6 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/JP2018/035454 filed 09/25/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/23/2021, 8/18/2021, and 12/21/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 comprises the expression "a higher-level network". However, it is not clear which technical features are implied by a higher-level network. The same issue applies, mutatis mutandis, to claims 3 and 6.

Claim 1 comprises the expression "identifying report information". However, since the communication apparatus that is the object of claim 1 is undefined in said claim, and since the origin of said report information is also undefined in said claim, it is not clear which technical features are implied by said report information. The same issue applies, mutatis mutandis, to claims 3 and 6.

Claim 1 is directed to a communication apparatus that adds identification information to report information, wherein both the communication apparatus and the report information are undefined. Said claim covers, inter alia, the possibility where said communication apparatus is not the central unit of a gNB and said report information is completely unrelated to a PWS message. However, there is no support, in the application as originally filed, for said possibility. For instance, apart from paragraph 8 of the description as originally filed (which is merely a repetition of the subject-matter of said claim), there is no embodiment in said description that supports the case where said communication apparatus is not the central unit of a gNB and said report information is not related to a PWS message, thereby leading to a lack of support for said claim. The same issue applies, mutatis mutandis, to claims 3 and 6.

Claims 3 and 6 recites, “a plurality of pieces of the received processed report information”. It is unclear as to what is meant by “a plurality of pieces”.

Claims 2 and 4-5 are also rejected, since they are dependent on the rejected base independent claims 1 and 3, respectfully, as set forth above.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 3, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roberts et al. (US Pub. No.: 2010/0075627).

As per claim 1, Roberts disclose  A communication apparatus (see para. 0039, an Mobility Management Entity (MME), see Fig.4, MME 40), comprising: 
a memory (see Fig.4, para. 0071,  the MME 400 further include a storing unit / memory (not shown), which is configured to store the received ETWS messages); and 
a processor circuit (see Fig.4, a setting unit 42 / a processor circuit, configured to set the information change identifier if the received ETWS message is different from the ETWS message stored by the MME 40) coupled to the memory, the processor circuit being configured to perform processing, the processing including: 
executing an addition processing configured to add identification information (see para. 0045, the information change identifier is added [...} into the same system) for identifying report information (see para. 0041, the MME sets an information change identifier if the received ETWS message is different from the ETWS message stored by the MME"; therefore, said information change identifier identifies changed report information) to processed report information obtained by performing processing ; and 
executing a transmission processing configured to transmit the processed report information to which the identification information is added by the addition unit to a second communication apparatus (see para. 0045, the MME [...} send the message to the eNB through broadcast)  coupled to a radio link (see para. 0078, "a sending unit 62, configured to send an  ETWS message carried in the system message'').  

As per claim 3, Roberts disclose  A communication apparatus (see Fig.6, eNB 60), comprising: 
a memory (see Fig.6, eNB 60 with a memory for storing); and 
a processor circuit (see Fig.6, an operating unit 61) coupled to the memory, the processor being configured to perform processing, the processing including: 
executing a reception processing configured to receive processed report information (see para. 0060, receiving a message) obtained by adding identification information (see para. 0045, the information change identifier is added [...} into the same system message) for identifying report information (see para. 0041, the MME sets an information change identifier if the received ETWS message is different from the ETWS message stored by the MME"; therefore, said information change identifier identifies changed report information) to the report information transmitted from a higher-level network and performing processing corresponding to a type of the report information (see para. 0045, the MME may add the ETWS message into a system message"; therefore, said system message represents processed report information that is performed corresponding to the type of report information which is ETWS); and 20FJTR 10896 
executing an identification processing configured to identify the processed report information by using the identification information added to each of a plurality of pieces of the received processed report information (see para. 0061, the eNB acquires a serial number in the system message).  

As per claim 6, Roberts disclose. A radio communication system, comprising: a first communication apparatus (see para. 0039, an Mobility Management Entity (MME), see Fig.4, MME 40); and a second communication apparatus (see Fig.6, eNB 60), wherein the first communication apparatus is configured to perform processing, the processing including: 
executing an addition processing configured to add identification information (see para. 0045, the information change identifier is added [...} into the same system) for identifying report information (see para. 0041, the MME sets an information change identifier if the received ETWS message is different from the ETWS message stored by the MME"; therefore, said information change identifier identifies changed report information) to processed report information obtained by performing processing corresponding to a type of the report information on the report information received from a higher-level network (see para. 0045, the MME add the ETWS message into a system message"; therefore, said system message represents processed report information that is performed corresponding to the type of report information which is ETWS); and 
executing a transmission processing configured to transmit the processed report information to which the identification information is added by the addition unit to a second communication apparatus (see para. 0045, the MME [...} send the message to the eNB through broadcast)  coupled to a radio link (see para. 0078, "a sending unit 62, configured to send an  ETWS message carried in the system message''), 
and the second communication apparatus is configured to perform processing, the processing including: 21FJTR 10896 
executing a reception processing configured to receive processed report information (see para. 0060, receiving a message) obtained by adding identification information (see para. 0045, the information change identifier is added [...} into the same system message) for identifying report information (see para. 0041, the MME sets an information change identifier if the received ETWS message is different from the ETWS message stored by the MME"; therefore, said information change identifier identifies changed report information) to the report information transmitted from a higher-level network and performing processing corresponding to a type of the report information (see para. 0045, the MME may add the ); and 20FJTR 10896 
executing an identification processing configured to identify the processed report information by using the identification information added to each of a plurality of pieces of the received processed report information (see para. 0061, the eNB acquires a serial number in the system message).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims  2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US Pub. No.: 2010/0075627), and further in view of Ryu et al. (US Pub. No.: 2016/286385).

As per claim 2, Roberts disclose the communication apparatus according to claim 1.

Roberts however does not explicitly disclose wherein the addition processing is configured to further add predetermined priority information for each report information indicating a priority order in which the second communication apparatus transmits the report information by using the radio link to the processed report information.  

Rhu however disclose a communication apparatus (see Fig.14, an MME initiates a paging procedure by transmitting a S1AP paging message to an eNB (S1401), see para. 0269) according, wherein an addition processing is configured to further add predetermined priority information for each report information indicating a priority order in which the second communication apparatus transmits the report information 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of an addition processing is configured to further add predetermined priority information for each report information indicating a priority order in which the second communication apparatus transmits the report information by using the radio link to the processed report information, as taught by Ryu, in the system of Roberts, so as to provide a method for efficiently providing a mobile terminating service to user equipment to which extended Discontinuous Reception (DRX) is applied for a power saving, see Ryu, paragraphs 7-9.

As per claim 5, Roberts disclose the communication apparatus according to claim 3.

Roberts however does not explicitly disclose wherein the identification processing is configured to further control a priority order in which the report information is transmitted by using a radio link by using predetermined priority information for each report information which is added to the processed report information and indicates the priority order in which the report information is transmitted by using the radio link.  

Rhu however disclose a communication apparatus (see Fig.14, an MME initiates a paging procedure by transmitting a S1AP paging message to an eNB (S1401), see para. 0269) wherein the identification processing is configured to further control a priority order in which the report information is transmitted by using a radio link by using predetermined priority information for each report information which is added to the processed report information and indicates the priority order in which the report information is transmitted by using the radio link (see para. 0271-0287, the information element (IE) or IE group included in the S1AP paging message, the message type IE identifies a message which is transmitted, and Paging Priority IE indicates a paging priority for paging UE).  
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US Pub. No.: 2010/0075627), and further in view of Ryu et al. (US Pub. No.: 2017/201871).

As per claim 4, Roberts disclose the communication apparatus according to claim 3.

Roberts however does not explicitly disclose wherein the identification processing is configured to control pieces of duplicate processed report information among the plurality of pieces of received processed report information.  

Ryu however disclose wherein an identification processing is configured to control pieces of duplicate processed report information among the plurality of pieces of received processed report information (see para. 0335-0341, 0343-0357, when two CBS messages that have the same serial number/message identifier are received by two different cells, the GS is used in order to determine whether the CBS messages are actually identical, 0371-0372, the eNB may receive the warning messages duplicated. The duplicated messages may be searched by checking the message identifier and the serial number field. The duplicated messages are not transmitted on a wireless interface. the warning message broadcasted is delivered to a plurality of eNBs through the MME. The broadcast and repetition of a new message for each cell is scheduled by the eNB(s), see also para. 0374-0426).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein an identification processing is configured to control pieces of duplicate processed report information among the plurality of pieces of received processed report information, as taught by Ryu, in the system of Roberts, so as to provide  a method for cancelling a group messaging performed by a network node in a wireless communication system may include receiving a group messaging cancellation request message that includes a group messaging identifier of a group messaging requested to be cancelled and cancellation indication information and stopping a transmission of a group messaging that corresponds to the group messaging identifier, see Ryu, paragraphs 5-9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NOKIA ET AL: "(TP for NR BL CR for TS 38.473) PWS over F1", 3GPP DRAFT; R3-182911 PWS_TP38.473, 3RD GENERATION PARTNERSHIP PROJECT (3GPP) – section 8 and 9.
WO2012108358A1 – see para. 0147-0155.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469